83267: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36338: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83267


Short Caption:IN RE: ESTATE OF SMITHCourt:Supreme Court


Related Case(s):83093


Lower Court Case(s):Clark Co. - Eighth Judicial District - P100354Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/02/2021 / Lavelle, EleissaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSun H. HoldenGeorge E. Cromer
							(Law Office of George E. Cromer)
						


RespondentGerrard Cox LarsenDouglas D. Gerrard
							(Gerrard Cox Larsen)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/26/2021Filing FeeFiling Fee due for Appeal. (SC)


07/26/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-21523




07/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-21525




07/27/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-21729




08/02/2021Filing FeeFiling Fee Paid. $250.00 from George E. Cromer.  Check no. 9677. (SC)


08/02/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-22278




08/02/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eleissa C. Lavelle. (SC)21-22341




08/23/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-24528




09/03/2021MotionFiled Appellant's Motion to Consolidate Appeals. (Nos. 83267/83093). (SC)21-25713




09/24/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 4, 2021, at 9:30 AM. Case Nos. 83093/83267. (SC)21-27682




10/25/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)


10/26/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 83093/83267. (SC)21-30823




10/28/2021Settlement Order/ProceduralFiled Order Granting Motion to Consolidate Appeals and Reinstating Briefing.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  Nos. 83093/83267.  (SC)21-31151




11/05/2021Order/ProceduralFiled Order to Show Cause. Appellant's Response due:  30 days.  The deadlines for filing documents in these consolidated appeals shall be suspended pending further order of this court.  Respondent may file any reply within 14 days from the date that appellant's response is served.  Nos. 83093/83267.  (SC)21-31913




11/11/2021TranscriptFiled Transcript. Proceedings: Court Reporter: no name given. Transcripts requested: 4/15/21; 5/13/21; 7/8/21; and 7/29/21.  (REJECTED PER NOTICE ISSUED 11/12/21) Nos. 83093/83267 (SC)


11/11/2021TranscriptFiled Transcript. Proceedings: Court Reporter: no name given. Transcripts requested: 4/15/21; 5/13/21; 7/8/21; and 7/29/21. Nos. 83093/83267 (SC) - Duplicate filing.


11/12/2021Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. Nos. 83093/83267 (SC)21-32441




11/12/2021Notice/IncomingFiled Notice of Errata re: Supplemental Exhibit re: Notice of Request for District Court Transcripts. Court Reporter: Kerry Esparza. Transcripts requested: 4/15/21; 5/13/21; 7/8/21; and 7/29/21.    Nos. 83093/83267 (SC)21-32528




11/12/2021Notice/IncomingFiled Notice of Errata re: Supplemental Exhibit re: Notice of Request for District Court Transcripts. Court Reporter: Kerry Esparza. Transcripts requested: 4/15/21; 5/13/21; 7/8/21; and 7/29/21.    Nos. 83093/83267 (SC) - Duplicate filing


12/03/2021MotionFiled Appellant's Response to Order to Show Cause why Appeal No. 83267 Should Not be Dismissed. Nos. 83093/83267 (SC)21-34494




12/03/2021MotionFiled Appellant's Response to Order to Show Cause why Appeal No. 83267 Should Not be Dismissed. Nos. 83093/83267 (SC)21-34495




12/21/2021Order/DispositionalFiled Order Dismissing Appeal is Docket No. 83267 and Reinstating Briefing. "The appeal in Docket No. 83267 is dismissed." This appeal will proceed as to Docket No. 83093, and the briefing schedule is reinstated as follows. Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). (SC)21-36338





Combined Case View